The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 12-13 KEEPING THE SASKATCHEWAN ADVANTAGE SUPPLEMENTARY ESTIMATES MARCH Government of Saskatchewan Supplementary Estimates - March For the Fiscal Year Ending March 31 Introduction The 2012-13 Supplementary Estimates – March represent funding provided by special warrants and additional statutory funding after passage of the Appropriation Act for the 2012-13 Supplementary Estimates – November. In accordance with Section 14(3) of The Financial Administration Act, 1993, the amounts appropriated by special warrant “shall be submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply”.The amounts identified in the 2012-13 Supplementary Estimates – March submitted to the Legislative Assembly will be included in the main 2013-14 Appropriation Act in accordance with The Financial Administration Act, 1993. The 2012-13 Supplementary Estimates – March reflect the May 25, 2012, government reorganization pursuant to The Government Organization Act.The Act transfers the administration of parts of the public service and the money appropriated with respect to that part of the public service in various program areas.The program areas will continue to be funded from the original appropriation included in the 2012-13 Estimates.The additional funding provided for these program areas was provided by special warrant under the new structure. The 2012-13 Supplementary Estimates – March follow the similar vote (ministry or Crown organization), subvote (major program area) and allocation (component of a subvote) as the 2012-13 Estimates with the exception of reorganized programs. The subvote descriptions provided in the 2012-13 Estimates apply to the 2012-13 Supplementary Estimates – March.Subvote descriptions may be expanded by the explanation for the additional funding provided by the Supplementary Estimates. 1 General Revenue Fund Supplementary Estimates - March For the Fiscal Year Ending March 31, 2013 (thousands of dollars) Supplementary Estimates 2012-13 Budgetary Appropriation Executive Branch of Government Advanced Education - Vote 37 Student Supports (AE03) Graduate Retention Program Additional funding was provided by special warrant for increased costs associated with higher than expected uptake in the Graduate Retention Program. Agriculture - Vote 1 Business Risk Management (AG10) Crop Insurance Program Premiums AgriStability AgriInvest Additional funding was provided by special warrant to fully fund Saskatchewan's contribution to the AgriStability, AgriInvest and Crop Insurance programs for 2012-13. Education - Vote 5 K-12 Education (ED03) School Capital Teachers' Pensions and Benefits (ED04) Teachers' Superannuation Plan (Statutory) Teachers' Group Life Insurance (Statutory) Saskatchewan Teachers' Retirement Plan (Statutory) This vote includes "Statutory" amounts.The amount "To Be Voted" is $7,894K. Additional funding was provided by special warrant for increased capital requirements due to the Swift Current co-ownership project advancing more quickly than anticipated and increased capital funding for relocatables.Additional statutory funding is due to higher than budgeted requirements for teachers' pensions and benefits. 3 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2012-13 Finance - Vote 18 Research and Development Tax Credit (FI12) Research and Development Tax Credit Pensions and Benefits (FI09) Canada Pension Plan - Employer's Contribution Employment Insurance - Employer's Contribution Employees' Benefits - Employer's Contribution Additional funding was provided by special warrant for increased costs associated with higher than expected 2011 assessments for the Research and Development tax credit, an arbitration award for the Extended Health Care Plan, increased benefits funding reflecting higher salary costs across government, and January 1, 2013, rate increases for the employer's contribution to Employment Insurance and Canada Pension Plan. Government Relations - Vote 30 Public Safety (GR11) Provincial Disaster Assistance Program Additional funding was provided by special warrant for higher than expected claims for the Provincial Disaster Assistance Program. Highways and Infrastructure - Vote 16 Operation of Transportation System (HI10) Winter Maintenance Additional funding was provided by special warrant for higher than budgeted winter maintenance costs related to snow removal and ice control on provincial highways. 4 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2012-13 Justice - Vote 3 Central Management and Services (JU01) Central Services Courts and Civil Justice (JU03) Court Services Salaries - Provincial Court Judges (Statutory) Legal and Policy Services (JU04) Public Prosecutions Adult Corrections (JU06) Adult Corrections Facilities Courts Capital (JU11) Courts Capital This vote includes "Statutory" amounts.The amount "To Be Voted" is $7,073K. Additional funding was provided by special warrant for increased information technology costs, higher demand for court services, higher than expected demand for government legal services and prosecutions, higher than expected inmate and probationary costs and increased capital costs for the Criminal Justice Information Management System.Additional statutory funding is required for higher than budgeted salaries for Provincial Court Judges. Legislative Branch of Government Advocate for Children and Youth - Vote 76 Advocate for Children and Youth (CA01) Children's Advocate Operations 22 22 Additional funding was provided by special warrant for the design and planning of new office space resulting from the expiry of the current lease. Summary - Budgetary Appropriation "To Be Voted" "Statutory" Total Budgetary Appropriation 5 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2012-13 Lending and Investing Activities Saskatchewan Power Corporation - Vote 152 Loans (PW01) - Statutory Amounts in this vote are "Statutory". Summary - Lending and Investing Activities "To Be Voted" - "Statutory" Total Lending and Investing Activities 6
